Citation Nr: 1206653	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  07-20 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for skin rashes, to include sarcoidosis. 

3.  Entitlement to service connection for a heart disorder. 

4.  Entitlement to service connection for diabetes mellitus. 

5.  Entitlement to service connection for autoimmune disease. 

6.  Entitlement to service connection for sleep apnea. 

7.  Entitlement to service connection for black outs. 

8.  Entitlement to service connection for bilateral hearing loss. 

9.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for sub-normal vision. 

10.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a respiratory condition. 

11.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to August 1979. 

This appeal originally came to the Board of Veterans' Appeals (Board) from a May 2005 rating decision.  The Veteran provided testimony in a videoconference hearing before the undersigned in April 2009; a transcript of that hearing is of record.  In an April 2010 decision, the Board remanded the issues shown on the title page for additional development.  

A rating decision dated in June 2011 increased the initial rating of the Veteran's headaches, now characterized as migraine headaches, to 30 percent.  The Veteran continues to disagree with that rating.

The Board is entering a final decision regarding the evaluation of migraine headaches, but the others are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's migraine headaches are currently manifested by occasional prostrating attacks; there is no objective evidence documenting very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent for migraine headaches are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and it is the initial disability rating that is appealed, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As to the duty to assist, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Thus, the Board may proceed to address the merits of the appeal.  


Increased Rating-Migraine Headaches

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection for headaches was granted in a May 2005 rating decision.  An initial 10 percent rating was assigned from November 2004.  The Veteran disagreed with the initial rating.  Following the Board's April 2010 remand, a June 2011 rating decision recharacterized the disability as migraine headaches, and increased the rating to 30 percent, also from November 2004.

The RO has evaluated the Veteran's migraine headaches as 30 percent disabling under 38 C.F.R. § 4.12a, Diagnostic Code (DC) 8100.  Under DC 8100, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; and, a non-compensable rating is assigned with less frequent attacks.  38 C.F.R. § 4.124a, DC 8100.

The Veteran testified at a hearing before the Board in April 2009 that he had daily headaches, which he reported had been diagnosed as migraine headaches.  The Veteran testified that he was sensitive to sound and light when he had headaches but he indicated that medication helped them. 

On VA examination in April 2005, the Veteran reported having a history of headaches, which had been intermittently recurrent since his time in the military and which had been worsening over the past year.  The examiner noted that Motrin and Tylenol provided good relief and that no formal diagnosis of migraine headaches had been assigned.  The examiner indicated that the Veteran's headaches occurred at a rate of two per week that lasted up to a couple hours at a time. 

Treatment records show very little medical treatment for headaches.  On an emergency room report from March 2004, the Veteran presented for treatment with complaints of headaches for the past 2-3 days.  

In March 2007, the Veteran complained of frequent headaches recently, with more drainage from his sinuses.  Tylenol relieved the headaches.  A June 2007 computer tomography (CT) report was interpreted as normal.

Outpatient records dated in December 2007, February 2008, May 2008, November 2008, June 2009, January 2010, and April 2010 contain identical entries among the listing of the Veteran's diagnoses:  "Headaches: no sarcoid involvement at sinuses per CT on 6/07.  No brain lesion on noncon CT.  He did had [sic] brain lesion in the past."  These records do not reveal current complaints or treatments for headaches, merely that he carries the diagnosis.  Active problems listed in VA treatment records dated in February 2008, June 2008, and November 2008 do not include headaches.  

A VA examination was conducted in May 2010.  The Veteran reported that his headaches had been a daily problem for the past year and had a duration of two to three hours.  He used Tylenol for relief, and 65 to 70 percent of the time he would lie down for relief.  He reported that the pain was throbbing, was triggered by stress and blood pressure, and was accompanied by photophobia and occasional nausea and vomiting.  He was receiving no current treatment for the condition.  In the section of the examination report dealing with migraine headaches, the examiner noted that the frequency of the Veteran's headaches over the past 12 months was "weekly," and that most attacks were prostrating.  Neurological examination was normal.  The examiner noted the normal head CT findings in June 2007.  The diagnosis was migraines.  She noted that the Veteran was not employed and that there were no effects of the migraines on his usual daily activities. 

Given the evidence of record, the Board finds that a disability rating in excess of 30 percent for the Veteran's migraine headaches is not warranted.  To warrant the next higher rating of 50 percent under DC 8100, there must be evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  While the Veteran has reported that he suffers from daily headaches lasting from two to three hours that are often prostrating, his history provided even within the same (May 2010) examination report is not consistent; that examination refers both to "daily" headaches and "weekly" frequency of headaches.  Moreover, the objective record does not support a finding that the headache attacks are very frequently completely prostrating and prolonged or that they are productive of severe economic inadaptability.  

Importantly, as noted above, the extensive outpatient treatment records of the Veteran over the appeals period do not show significant and ongoing treatment or complaints related to migraine headaches.  While headaches have been noted to be a diagnosis, it appears that the same language has merely been carried down through the record, with essentially no additional entries reflecting current or updated findings or complaints of headaches.  Given the Veteran's report of near daily headaches that require him to lie down for relief, it would be expected that headaches would be addressed directly in the treatment records, and at the very least, listed among the "active problems" there.  That the records are essentially silent with regard to headache complaints and treatments is strong evidence that they are not very frequently completely prostrating and prolonged or that they are productive of severe economic inadaptability.  As such, the criteria for an increased rating are not met.  

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate migraine headaches, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that a 30 percent rating is the appropriate evaluation in this case and that the degree of impairment resulting from the service-connected migraine headaches in this case does not more nearly approximate the next higher rating.  


ORDER

An initial rating in excess of 30 percent for migraine headaches is denied.


REMAND

The Veteran contends that he has sarcoidosis that had its onset in service.  He also contends that he has additional disabilities, including a heart disorder, diabetes mellitus, autoimmune disease, sleep apnea, black outs, bilateral hearing loss, vision problems, and a respiratory condition, that are associated with his sarcoidosis.  Finally, he contends that he has a back disability as a result of his period of active service.  

In July 2011, the Veteran submitted additional evidence, including two private physicians' statements and three lay statements, which pertain to his service connection claims.  He indicated that these had initially been submitted in June 2010 and had not been considered in the supplemental statement of the case issued in June 2011.  Review of the claims folder does not show that the evidence was submitted prior to July 2011.  Nevertheless, it is now of record.  Likewise, he submitted another packet of records received at the Board in December 2011.  A waiver of RO review has not been received in conjunction with this new evidence, and it is apparent the Veteran desires RO review in the first instance.  Accordingly, the service connection claims and the claims to reopen must be remanded to the RO so that the RO may consider the claims in light of the evidence submitted by the Veteran in July 2011.  

Accordingly, the case is REMANDED for the following action:

Review the additional evidence submitted by the Veteran in July 2011 and December 2011, undertake any further development as may be judged necessary, and readjudicate the claims of entitlement to service connection for a back disability; skin rashes, to include sarcoidosis; a heart disorder; diabetes mellitus; autoimmune disease; sleep apnea; black outs; and bilateral hearing loss; and whether new and material evidence has been received to reopen the claims for service connection for sub-normal vision and a respiratory condition.  If a claim remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and after allowing an opportunity to respond, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


